DETAILED ACTION

Allowable Subject Matter
Claim(s) 1, 3 – 5, 7 – 11, 13 – 15, 17- 21, and 23 - 25 allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Li et al (US 2017/0208336) in view of Piao et al (US 2018/0205972), teaches a decoding method, comprising: obtaining first information of a coding tree unit (CTU) in a to-be-decoded picture, picture from a bitstream, wherein the first information indicates a maximum allowed width-to-height ratio of a coding unit (CU) obtained by dividing the CTU, and wherein the first information is signaled in a bitstream; obtaining division information of the CTU from the bitstream; dividing the CTU into one or more CUs based on the first information and the division information, wherein a width-to-height ratio of the one or more CUs is equal to or less than the maximum allowed width-to-height ratio indicated by the first information, and wherein the one or more CUs do not overlap each other; decoding the one or more CUs to obtain a reconstructed pixel of the one or more CUs.  The closest prior art does not teach dividing a first CU in the one or more CUs that needs to be further divided based on the first information and the division information, wherein the first CU is not allowed to be divided in a horizontal direction when a width-to-height ratio of the first CU is equal to the maximum allowed width-to-height ratio.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445.  The examiner can normally be reached on 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487